DETAILED ACTION
The amendment filed April 14, 2022 has been entered. Claims 7 and 8 have been cancelled. Claims 1, 3, 5, 9, 10 and 12 remain pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5, 9, 10 and 12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious an end disk of a multi-disk clutch as set forth in independent claim 1, in particular comprising a ring plate having a central opening and a plurality of radially spaced apart circumferential, annular impressions and associated projections run annularly around the central opening.
The prior art does not disclose or render obvious an assembly of a plurality of end disks of a multi-disk clutch as set forth in independent claim 10, in particular wherein the plurality of end disks are made of sheet metal and each end disk has the same sheet metal wall thickness, wherein a respective axial extension of the projection is different when comparing the plurality of end disks with each other, and wherein the plurality of end disks has identical geometries except for the different axial extension of the projection and corresponding different axial depth of the impression.
The prior art does not disclose or render obvious a method of manufacturing an assembly of a plurality of end disks of a multi-disk clutch as set forth in independent claim 12, particularly wherein the method includes the steps of providing ring plates of sheet metal, which all have same sheet metal wall thickness and same external dimensions, and manufacturing the plurality of end disks with different axial disk thickness by producing impressions of different depths and thus projections which differ in their axial extent by means of a forming tool which penetrates the plurality of end disks at different depths.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656